Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution
In view of the Appeal Brief filed on 15 November 2021, PROSECUTION IS HEREBY REOPENED. New Grounds of Rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                             



Claim Objections
Claim 4 objected to because of the following informalities:  
Claim 4 only recites “The method of claim 1,” with no further limitations but has never been indicated as cancelled and is labeled in the claims of 15 March 2021 as “Previously presented”.  For purposes of examination, claim 4 is interpreted as including all limitations it included as originally filed, particularly: “The method of claim 1, further comprising taking a corrective action if the combined power load exceeds the maximum available power.”
Appropriate correction is required.

Claim Interpretation
In lines 11-12 of claim 1, it is recited that the claimed method comprises “taking a corrective action if the combined power load exceeds the maximum available power”. (emphasis by examiner.)  MPEP 2111.04 "Adapted to," "Adapted for," "Wherein," "Whereby," and Contingent Clauses states:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed (Bolding by examiner.)
Because it is possible for the method of claim 1 to be performed and the transport refrigeration system to be operated without a combined power load of first and second refrigeration units exceeding the maximum available power, the contingent limitation of the corrective action being performed and the steps involved in performing this action are not required within the broadest reasonable interpretation of claim 1.  
Further, claims 4-6 each recite a contingent limitation and depend upon claim 1, particularly a condition under which a corrective action is to be performed.  For the same reasons discussed with regard to claim 1, these corrective actions have not been interpreted to be within the broadest reasonable interpretation of the dependent claims.

MPEP 2111.04 further states:
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. (Bolding by examiner.)
As such, the teachings pertaining to the corrective action have been included in the interpretation of apparatus claim 13.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 4, 5, and 6 depends upon claim 1 directly or indirectly and teaches in line 1 “a corrective action”.  Claim 1 teaches in line 12 the claimed method “further comprising taking a corrective action”.  Because claims 4, 5, and 6 recite “a corrective action” rather than “the” or “said corrective action” it is not clear whether the actions recited in these claims are the same action or different actions from that recited in claim 1 and thus whether or not they are required to include the particular steps of this “corrective action” recited in claim 1 or whether the dependent claims simply recite additional circumstances under which the same corrective action is to be carried out.  For these reasons, claims 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 as interpreted for examination recites that a corrective action is taken “if the combined power load exceeds the maximum available power”.  This claim depends upon claim 1, which teaches in lines 12-23 “[the method] further comprising taking a corrective3 action if the combined power load exceeds the maximum available power”.  Further, claim 4 includes only a single contingent limitation which, as discussed above, does not limit claim 1 upon which it depends as the condition under which the contingent step is to be performed is not required to occur in the operation of the claimed method.  For all of these reasons, claim 4 is rejected under 35 U.S.C. 112(d) as failing to further limit claim 1 from which it depends.   
Similarly to claim 4, claims 5 and 6 each include only a single contingent limitation which, as discussed above, does not limit claim 1 upon which it depends as the condition under which the contingent step is to be performed is not required to occur in the operation of the claimed method.  For this reason, claims 5 and 6 are rejected under 35 U.S.C. 112(d) as failing to further limit claim 1 from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,667,480 to Bessler in view of US Publication No. 2009/0132116 A1 to Tanaka et al. and US Publication No. 2012/0000222 A1 to Fink et al.

    PNG
    media_image1.png
    494
    778
    media_image1.png
    Greyscale

Bessler teaches limitations from claim 1 in fig. 1, shown above, a method of operating a transport refrigeration system comprising: 
electrically powering a first plurality of components of a first refrigeration unit (including the compressor 13, condenser 31, expansion device 33, and evaporator 35) and, wherein electrically powering comprises operating a prime mover (motor 11) and an electric generation device (the A.C. power supply 23); 

comparing the power load to a maximum available power of the prime mover (as taught in col. 5, lines 39-44).
Although Bessler teaches the amount of cooling provided by the air to affect the power available from the prime mover, he does not teach this maximum power to be calculated from the air temperature and the operating speed of the prime mover.  Tanaka teaches in ¶ 98 a system for controlling the operation of a prime mover in a vehicle, the system including a controller unit (3) which determines a maximum possible output horsepower as a function f(Ne), which is a function of the revolution speed of the prime move as taught in ¶ 73 and subtracts from it a loss horsepower calculated as g(Ne) which is a function of environmental properties including temperature, this subtraction calculating the actual power that can be generated by the prime mover.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the prime mover output calculation procedures of Bessler to ensure that the operations of the system of Bessler accurately determine the expected power of the prime mover by properly accounting for factors such as operating speed and environmental temperature, thus ensuring more effective and reliable operation of the system. 

    PNG
    media_image2.png
    844
    357
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    561
    769
    media_image3.png
    Greyscale

Bessler does not teach the system including a second refrigeration unit, subject to the same monitoring as the first.  Fink teaches in figs. 1 and 2, shown above, a “multi-zone transport refrigeration system” (10, abstract and ¶ 11) having a main unit (10a) disposed in a first zone (14) and two remote units (10B and 10C) disposed in a second 
As discussed above under the “Claim Interpretation” heading, claim 1 has not been interpreted as requiring the contingent limitations regarding the corrective action.  In order to advance prosecution, the following additional grounds of rejection are presented to illustrate the obviousness of claim 1 even with these limitations included.

Besler further teaches limitations of claim 1, [the method of operating a transport refrigeration system]
further comprising taking a corrective action if the combined power load exceeds the maximum available power;
wherein the corrective action comprises:
unloading [the refrigeration unit] (as taught in col. 5, lines 42-46, when the system’s power exceeds allowable limits, the outside air damper is controlled to reduce electrical power drawn by the motor)
wherein the maximum available power of the prime mover is [a function of] atmospheric air temperature and an operating speed of the prime mover.  (As taught in col. 5, lines 34-52, the speed of the motor determines the system’s cooling capacity and 
Bessler does not teach the method including determining which of a first and a second refrigeration to unload by calculating a control error of each unit, this control error defined as a difference between a control temperature and a control set point such that the unit with the lower control error is selected to be unloaded.  Fink teaches in the abstract of his invention and in ¶ 31, a controller configured to identify a priority zone and a non-priority zone by determining a first difference between a first temperature set point and a first sensed zone temperature and a second difference between a second temperature set point and a second sensed zone temperature.  The zone having the greatest difference is designated a priority zone and the other is designated a non-priority zone, and non-priority zones (i.e. those with lower differences) are “isolated” from the refrigerant circuit to allow refrigeration of the priority zone to be maximized.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the zone prioritization of Fink to allow for the a space requiring the greatest refrigeration as determined based on the temperature difference to be given the increased priority to ensure that the goods stored therein are kept in a required temperature range to maintain maximum quality thus improving the effectiveness and performance of the system in storing and transporting multiple loads.

Bessler teaches limitations from claim 2, the method of claim 1, further comprising: monitoring an operating speed of the prime mover; and comparing the operating speed 
Bessler teaches limitations from claim 3, the method of claim 1, further comprising: monitoring a current of the electric generation device; and comparing the current to a predetermined current.  As taught in col. 5, lines 13-19, the control and monitoring of the motor of the system including a “maximum permissible motor current”.  One of ordinary skill in the art at the time the application was effectively filed would have found it to be an obvious to monitor this parameter to more directly control and provide for the safe operation of the motor (for which Bessler teaches “safe allowable values”) by directly monitoring the motor’s operation.

Bessler teaches limitations from claim 4, the method of claim 1, further comprising taking a corrective action if the combined power load exceeds the maximum available power (as taught in col. 5, lines 42-46, when the motor operation exceeds an allowable limit, the outside air damper is adjusted to reduce required motor power.)

claim 5, refer to the above rejection of claim 2 regarding the monitoring of the prime mover speed and of claim 4 regarding the corrective action.

Regarding the limitations of claim 6, refer to the above rejection of claim 3 regarding the monitoring of the motor current and of claim 4 regarding the corrective action.

Regarding claim 8, Bessler teaches a vehicle refrigeration system in which the motor powering the system is monitored and the required motor power is reduced if the motor power is above an allowable value.  Bessler does not teach this control to include opening a bypass valve in communication with a compressor to reduce compressor load or turning off one of the refrigeration units as part of the corrective action.  Fink teaches in ¶ 31 that the isolation of non-priority zones includes in step 286 the opening of isolation valves to remove the loads of the respective zone from the shared compressor (30, shown in fig. 2) and further teaches that non-priority zones having frozen goods are turned off, including the fans thereof in a “null” mode.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the individual monitoring and control determinations of the plural refrigeration cycles of Fink in order to conserve refrigeration capacity for the zones being targeted as “priority” to better ensure effective operations in those zones as taught in the Abstract of Fink.

Regarding the limitations of claim 13, refer to the above rejection of claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bessler, Tanaka, and Fink as applied to claim 1 above, and further in view of US Patent No. 9,090,144 B2 to Momose et al.

Regarding claim 10, Bessler teaches a vehicle refrigeration system in which the motor powering the system is monitored and the required motor power is reduced if the motor power is above an allowable value.  Bessler does not teach the step of monitoring operating parameters of the two refrigeration units including summing power required by the respective components, including a compressor, a fan, and an auxiliary power source.  Momose teaches in col. 5, lines 21-30, a vehicle HVAC controller monitoring the electric power usage of HVAC components thereof, this power using including the power used by a blower fan 12, a compressor 19e and an auxiliary heater 14b during an air conditioning operation.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the components and power summing of Momose in order to ensure user comfort through the provision of auxiliary heat when the refrigeration cycle cannot provide adequate heat and to account for all electrical power usage so that the control prescribed by Bessler is an accurate and complete assessment and thus provides more effective control by accounting for all power usage by the system in control determinations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bessler, Tanaka, and Fink as applied to claim 1 above, and further in view of US Patent No. 2007/0144201 A1 to Matsumoto et al.

Regarding claim 12, Bessler teaches a vehicle refrigeration system in which the motor powering the system is monitored and the required motor power is reduced if the motor power is above an allowable value.  Bessler does not teach the refrigerant of his refrigeration units being carbon dioxide.  Matsumoto teaches in ¶ 3 and 5 that “a natural refrigerant, such a carbon dioxide” is preferable in vehicle air conditioning systems as being non-toxic and non-combustible.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the carbon dioxide refrigerant of Matsumoto to increase user safety in the event of a leak or accident by providing a refrigerant that is non-toxic and non-combustible.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pp. 5-6 of the Appeal Brief filed 15 November 2021 that Bessler does not teach a system having two refrigeration units or having a structure capable of unloading two refrigeration units.


Applicant argues on pp. 6-8 of the Brief that none of the references relied upon, with particular focus on Ketkar teaches calculating a control error as a difference between a set point and an actual temperature for two refrigeration units and comparing these two control error values to determine a unit to be unloaded and particularly argues on pp. 8-10 that the comparison of error values would not be an obvious mechanical expedient in the modification of Bessler with the teachings of Willems or of Ketkar.

In response, examiner agrees with this characterization but directs applicant’s attention to the new grounds of rejection of claims 1 and 13 set forth above in which Fink is relied upon in combination with Bessler to the calculations of temperature differences for two zones having respective refrigeration units in a system in which the lowest temperature difference of these zones is identified as a non-priority zone and unloaded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        10 February 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763